Exhibit 10.2
 
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
 
 
RESEARCH COLLABORATION and FUNDING AGREEMENT
 
This Research Collaboration and Funding Agreement (this “Agreement”), is entered
into by and between OnCore Biopharma, Inc., a Delaware corporation (“Company”),
and the Baruch S. Blumberg Institute, a Pennsylvania not-for-profit company
(“Institution”), as of October 29, 2014 (the “Effective Date”).
 
WHEREAS, Institution and its employees have expertise and experience in the
research of hepatitis B virus (“HBV”) and liver cancer (collectively, the
“Field”) including, but not limited to, drug discovery and assay development.
 
WHEREAS, Company founders and employees have expertise discovering, developing
and commercializing therapies for liver and viral diseases.
 
WHEREAS, Company and Institution believe that the technologies researched and/or
discovered by Institution may have the potential to be utilized or further
developed toward the goal of achieving curative therapies for HBV and liver
cancer.
 
WHEREAS, each of Institution and Company would like Institution to conduct
certain research in the Field in collaboration with the Company (the
“Collaboration”) and with Company’s funding and each of Institution and Company
believe that a funding arrangement between them would serve their respective
interests in a mutually beneficial way.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, Company and
Institution hereby agree to be legally bound as follows:
 
1. 
Performance of the Research.

 
1.1 Research Plan.  Institution and Company shall meet promptly after the
Effective Date in order to jointly develop a comprehensive plan of the research
to be conducted by the Institute, with funding provided by the Company, pursuant
to this Agreement (the “Research Plan” and the research thereunder, the
“Research”).  The Research Plan shall be agreed upon and executed by each party
prior to the commencement of any Research.  Upon execution of each Research
Plan, it shall become an integral part, and shall be governed by the terms, of
this Agreement.  The Research Plan may be revised or amended upon the written
agreement of the parties hereto.
 
1.2 The Research Plan shall contemplate one or more research projects (each a
“Project”).  Each Project shall specify the personnel assigned, Research
Milestones (as defined below) to be achieved, and a budget specific to the
Project.  Each Project shall be documented (“Project Plan”) and shall be agreed
upon and executed by the parties prior to the commencement of any Research under
such Project.  Upon execution of each Project Plan, it shall become an integral
part, and shall be governed by the terms, of this Agreement.  The Company shall
have the on-going right to review each Project and Institution’s progress
against the Research Milestones of the relevant Project Plan.  Company may, as a
part of such review, propose modifications or alterations to such Project Plan
no more often than once every [***], which modification or alteration shall be
consented to by the Institution in writing before becoming effective, such
consent not to be unreasonably withheld or delayed.  The parties acknowledge and
agree that the data produced pursuant to the Research may be used in regulatory
submissions to the FDA or other governmental or regulatory authorities.
 
 
 

--------------------------------------------------------------------------------

 
1.3 Research Milestones.  Each Project Plan shall contain specific goals and
objectives, which shall be reasonably designated by Company in consultation with
Institution (“Research Milestones”).  Ongoing funding of a research project or
program shall be dependent upon achievement of such Research Milestones, as
specified in the Project Plan, and Institution or the Principal Investigator
shall provide to Company regular reports detailing the progress of the Research
again such Research Milestones.  Achievement of Research Milestones shall be
determined in good faith by the Company.
 
1.4 Principal Investigator.  A “Principal Investigator” shall be designated in
each Research Plan and shall be responsible for the administration and
supervision of the Research.  Only members of the Principal Investigator’s lab,
or other representatives of Institution or Company, may assist the Principal
Investigator in conducting the Research (each, a “Lab Affiliate”).  Each
Principal Investigator and Lab Affiliate shall be bound by the terms set forth
in this Agreement, shall be an employee of the Institution or Company and shall
have an agreement with Institution or Company (as the case may be) to assign
his/her intellectual property rights to Institution or Company (as the case may
be).  If the designated Principal Investigator becomes unable or unwilling to
continue the Research for any reason, Institution shall propose a substitute
Principal Investigator with comparable qualifications.  If the proposed
candidate is not available or is not acceptable to Company, Company may propose
a substitute Principal Investigator or reallocate funds to an alternate Research
Plan by giving written notice thereof to Institution.
 
1.5 Compliance with Law.  Institution and Principal Investigators shall conduct
the Research, or cause the same to be done, in accordance with all applicable
laws, rules, regulations and guidelines (including good laboratory practices in
accordance with 21 CFR Part 58) and the provisions of this Agreement (including
the Research Plan), as well as Institution’s internal policies and procedures to
the extent they do not conflict with the foregoing.  In particular, any animals
used in the Research shall be handled, housed and, if applicable, disposed of in
accordance with all applicable national, regional and local laws, rules,
regulations and guidelines.
 
1.6 Facilities.  Institution shall cause Principal Investigators to perform the
Research only at the facility(ies) identified in the Research Plan (the
“Facility(ies)”).  Institution may not utilize any facility, other than the
Facility(ies), for performing any portion of the Research without obtaining
Company’s prior written consent, such consent not to be unreasonably withheld or
delayed.  Institution shall maintain, or cause to be maintained, the
Facility(ies), all personal property, equipment, machinery, excipients,
materials, systems, intangibles, intellectual property and contract rights in
use at the Facility(ies) free of defects, except for defects attributable to
wear and tear consistent with the age and usage of such assets, and except for
such defects as do not and will not, in the aggregate, materially impair the
ability to use such assets in connection with the Research.
 
 
 

--------------------------------------------------------------------------------

 
2.  
Funding.

 
2.1 Budget.  Institution shall use its best efforts to comply with the budget
set forth in each Research Plan.  In the event that the relevant Principal
Investigator reasonably believes that additional funds will be required to reach
the goals of a Research Plan, written notice shall be provided to the Company
and the parties shall meet to discuss amending the Research Plan or its
budget.  Company shall have final decision-making authority for any such
amendment, which shall not be unreasonably withheld.
 
2.2 Funding and Payment.  Subject to the terms of this Agreement, Company shall
provide funding under this Agreement in the amount of $1,000,000 per year for
three years and a total of $3,000,000 over such period.  Company shall make the
first $1,000,000 payment to Institute within ten (10) days of the Effective
Date.  Beginning on the first anniversary of the Effective Date, Company shall
make payments to Institution of $[***] within [***] after each [***] anniversary
of the Effective Date.  As soon as practicable following an initial public
offering of the Company’s equity securities in which Company raises at least
$[***], Company shall place in escrow the amount of funding under this Section
2.2 that has not at such time already been provided to Institution.  Company and
Institution shall enter into an escrow agreement prior to any such funds being
placed in escrow.
 
2.3 Third Party Funding.
 
(a) Funding of Research.  Institution represents, warrants and covenants to
Company that no third party has funded or will fund any part of the Research
other than the United States government or an agency thereof (the “US
Government”) or the Commonwealth of Pennsylvania.  In the event that the US
Government has funded any portion of any research program that Company also
funds pursuant to this Agreement, Institution agrees to promptly notify Company
of this fact and provide additional details as reasonably requested by the
Company.  Institution covenants and agrees, during the Term, not to seek US
Government funding for any Research to be performed under this Agreement without
the prior written consent of Company, such consent not to be unreasonably
delayed or withheld.
 
(b) Exclusivity.  Institution covenants and agrees, during the Term, not to
accept funding from any third party, other than the US Government or the
Commonwealth of Pennsylvania, to conduct research within the scope of that which
is funded by the Company under the then-current Research Plan or any Project
Plan.  In the event Institution receives an offer from a third party, other than
the US Government or the Commonwealth of Pennsylvania, to fund HBV research that
is outside the scope of the then-current Research Plan or any Project Plan,
Institution agrees to notify the Company of the research plan and funding amount
of such offer and Company shall have the option of matching such offer and
funding such research itself.  Company shall have [***] after receiving such
notice to notify Institution of its election and, if Company declines to
exercise its option or fails to notify Institution of its election, Institution
shall be free to accept such offer from such third party.  Notwithstanding the
foregoing, Institution may continue to conduct “fee-for-service” activities
[***].  In addition, the Institution owns and operates a Natural Products
Library (“NPL”) and sells compounds to numerous third parties; neither the sale
of any of the compounds comprising the NPL nor any follow-up chemistry or other
research activities related to the NPL compounds are governed by this provision.
 
 
 

--------------------------------------------------------------------------------

 
3. 
Records, Conferences and Reports.

 
3.1 Records.  Institution shall require the Principal Investigators and the Lab
Affiliates to keep appropriate records of the Research, including laboratory
notebooks, in accordance with Institution policies, sufficient to properly
document the results of the Research and otherwise sufficient to determine
identity and dates of inventorship of Inventions.  Institution shall make such
records available to Company upon no less than two week’s notice during
Institution’s normal business hours.
 
3.2 Conferences.  During the term of this Agreement, the Institution shall cause
the Principal Investigators and the Lab Affiliates to meet with representatives
of Company at the times and places outlined in the Research Plan (or at such
other times and places as may be agreed among them) to discuss the progress and
results of the Research, as well as the direction of the Research Plan and any
suggested changes thereto.
 
3.3 Reports.  In addition to such conferences, Institution or Principal
Investigators shall provide to Company (a) interim written reports no less than
[***], (b) a draft final written report within [***] after completion (or
earlier termination) of the Research and (c) a final written report within [***]
after receipt of Company’s comments to the draft final report, which shall be
given by Company not later than [***] after Company’s receipt of the draft final
report (collectively, the “Reports”); if this schedule of reports differs from
the final version of the Research Plan, the schedule listed in the Research Plan
shall be followed.  During the performance of the Research, Institution shall
also notify Company promptly if the Research reveals any unexpected result or
any accident or harm occurs.  Company shall own all Reports and data
compilations resulting from the Research.
 
4. 
Confidentiality and Publications.

 
4.1 Company Confidential Information.  Institution warrants that it shall not
reveal, publish or otherwise disclose Confidential Information (as defined
below) to any third party without the prior written consent of Company as
described in Section 4.4 below, however, Institution is permitted to disclose
Confidential Information obtained under the terms of this Agreement to Principal
Investigators and Lab Affiliates on a need-to-know basis related to the
performance of its obligations under this Agreement and only if Principal
Investigators and Lab Affiliates are informed by Institution of the confidential
nature of such information and of the confidentiality undertakings of
Institution contained herein and are bound by confidentiality obligations
consistent with those set forth in this Section 4.1.  Institution shall require
that Principal Investigators and any and all Lab Affiliates having a
need-to-know observe these obligations of confidentiality.  These obligations of
confidentiality and nondisclosure shall remain in effect after the termination
or expiration of this Agreement.  “Confidential Information” means (a) the
results of the Research and (b) any proprietary or confidential information,
technical data, trade secrets or know-how, including research, product plans,
products, services, customer lists and customers, markets, software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, marketing, distribution and sales methods and systems, sales and
profit figures, finances and other business information disclosed to
Institution, the Principal Investigators or any Lab Affiliate by or on behalf of
Company, either directly or indirectly, whether in writing, orally or by
drawings or inspection of documents or other tangible property; provided, that
Confidential Information shall not include any of the foregoing items to the
extent (i) they are or have become publicly known and made generally available
through no wrongful act of Institution, any Principal Investigator or Lab
Affiliate, or any other employee or agent of Institution, (ii) was known to
Institution prior to disclosure by Company, as evidenced by pre-existing written
records promptly provided to Company by Institution or (iii) was disclosed to
Institution without an obligation of confidentiality by a third party having a
lawful right to make such disclosure.
 
 
 

--------------------------------------------------------------------------------

 
4.2 Third Party Information Held by Institution.  Institution shall not
improperly use or disclose to Company or any of its directors, officers,
employees or agents, any confidential information of any current or former
client or other person or entity with whom Institution has an agreement or duty
to keep such information confidential, and Institution shall not bring onto the
premises of Company any such information in any medium unless consented to in
writing by such client, person or entity.
 
4.3 Required Disclosure of Confidential Information.  If Institution is required
by applicable law or court order to disclose Confidential Information,
Institution shall, if permitted by law, give Company prompt written notice of
such requirement such that Company shall have the opportunity to apply for a
protective order, injunction or for confidential treatment of such Confidential
Information.  Notwithstanding the forgoing, any information disclosed by
Institution pursuant to applicable law or a court order shall remain
Confidential Information hereunder, and may not be disclosed under any other
circumstances unless and until the Confidential Information so disclosed becomes
publicly known and generally available through no wrongful act of Institution.
 
4.4 Publications.  Before Institution, any Principal Investigator or Lab
Affiliate shall be permitted to publish or present at symposia or professional
meetings any information about the Research, Institution shall furnish to
Company a copy of any proposed publication or presentation at least [***] in
advance of the submission of such proposed publication or presentation.  At
Company’s request, Institution will arrange for an additional delay in
publication or presentation, not to exceed [***], to enable Company to arrange
for filing of patent applications or other intellectual property protection.  If
the publication or presentation would reveal trade secrets or other Confidential
Information that is not patentable, the parties will cooperate to modify the
disclosure as appropriate, taking into account the Institution’s interests in
research collaboration and the Company’s commercial interests in the
information.  Institution shall identify Company as a sponsor of the Research in
any such publication.  It is understood by Institution that nothing in this
Section 4.4 shall grant to Institution the right to publish any Confidential
Information of Company, even if such information was furnished to Institution
for purposes of the Research.
 
4.5 Unauthorized Disclosure.  Institution shall be responsible for any breach of
this Article 4 by any Principal Investigator or Lab Affiliate.  Institution
shall take reasonable steps to ensure that unauthorized persons do not gain
access to Confidential Information.  Institution shall promptly notify Company
of any unauthorized release of or access to Confidential Information.  For
clarity, such notice shall not remedy any breach of this Agreement resulting
from such unauthorized release or access.
 
 
 

--------------------------------------------------------------------------------

 
5.  
Inventions.

 
5.1 Inventions.  “Invention” means any idea, invention or discovery, whether or
not patented or patentable, that is first conceived, discovered, developed or
reduced to practice in the conduct of the activities conducted under this
Agreement, including developments, discoveries, compositions, know-how,
procedures, technical information, processes, methods, devices, formulae,
protocols, techniques, designs, drawings, methodologies, and biological or
chemical material.  Institution represents, warrants and covenants that, with
respect to Institution Inventions (as defined below) and Institution’s interest
in Joint Inventions (as defined below) (a) it owns and controls any Invention
made by any Principal Investigators and Lab Affiliates or that otherwise arises
from the activities conducted under this Agreement or that any Invention will
become the sole property of Institution and (b) Institution has the sole right
and authority to assign and grant the rights described below.
 
5.2 Ownership of Inventions.  Inventorship of Inventions will be determined in
accordance with U.S. Patent Law.
 
(a)  
All rights to Inventions made solely by employees of Institution shall belong
solely to Institution (“Institution Inventions”).

 
(b)  
All rights to Inventions made solely by employees of Company shall belong solely
to Company (“Company Inventions”).

 
(c)  
All rights to Inventions made jointly by employees of Institution and employees
of Company shall belong jointly to Institution and Company (“Joint Inventions”).

 
5.3 Handling of Inventions.  Institution will promptly and fully disclose to
Company any Inventions in which Institution has rights.  Company will hold such
disclosure in confidence and will not disclose the information to any third
party without the consent of Institution.  Institution shall have the right to
file and prosecute patent applications covering Institution Inventions.  Company
shall have the right to file and prosecute patent applications covering Company
Inventions and Joint Inventions.  In the event Company fails to file and
prosecute patent applications covering any Joint Invention or advises
Institution in writing that it has no interest in a Joint Invention, Institution
shall have the right to file and prosecute patent applications covering such
Joint Invention and Company shall thereafter forfeit its rights to file and
prosecute such patent applications.
 
6.  
Right to License.

 
6.1  
Right to License Inventions.  Institution hereby grants Company the sole and
exclusive right to obtain an exclusive, royalty-bearing, worldwide and
all-fields license under (a) Institution’s rights in any Institution Invention,
and (b) Institution’s undivided interest in any Joint Invention.  Institution
shall notify Company in writing promptly after the conception of any Institution
Invention or Joint Invention.

 
 
 

--------------------------------------------------------------------------------

 
6.2  
Invention Election Period.  Company will advise the Institution in writing
within [***] after Institution notifies Company of the existence of any
Invention described in Section 6.1 above, together with any supporting data
Company may reasonably request [***], whether or not it wishes to license such
Invention (“Invention Election Period”); provided that, in Company’s reasonable
determination, there is enough data and information concerning such Invention
available to enable Company to make a decision whether or not it wishes to
license such Invention and, if not, the Invention Election Period shall be
reasonably extended to enable Company to make such decision.

 
6.3  
Invention Negotiation Period.  Company will have [***] from the date of a
decision to license any Invention described in Section 5.1 above to conclude a
license agreement with Institution (“Invention Negotiation Period”); provided
that, at all times during the Invention Negotiation Period, Institution responds
in a timely fashion and, if not, the Invention Negotiation Period shall be
reasonably extended to accommodate any delays.

 
6.4  
License Terms.  Any license agreement negotiated pursuant to this Article 6 will
contain commercial terms (if appropriate as to stage of development and type of
patent claims, the parties shall use those terms set forth in Exhibit A), will
require diligent performance by Company for the timely commercial development
and marketing of the licensed Invention, and include Company’s obligation to
reimburse Institution’s reasonable patent costs for all Inventions subject to
the license.

 
6.5  
Exclusivity.  Until the earlier of an Invention Election Period for a certain
Invention ending without Company exercising its right to negotiate a license, or
the completion of the Invention Negotiation Period for a certain Invention
ending without an executed license, Institution shall not directly or
indirectly, through any officer, employee, agent, representative, advisor,
director or otherwise, take any action to solicit, initiate, seek, encourage or
support any inquiry, proposal or offer from, or furnish any information to, or
participate in any negotiations with, any person, corporation, or other entity
or group (other than Company and its affiliates) regarding any transaction
involving such Invention or any transaction that would directly or indirectly
frustrate or prevent the occurrence of the above described transaction with
Company.

 
6.6  
Right of Refusal.  If the Invention Negotiation Period for a certain Invention
ends without an agreement being entered into between Institution and Company
regarding such Invention, then, during the Term and for a period of twelve
months thereafter, Institution hereby grants to Company a right of refusal that
grants Company the right to match any definitive offer from a third party for a
license under Institution’s rights in such Invention and, if Company agrees to
match all financial and other material terms of such definitive offer within
[***] of Institution providing such definitive offer to Company, then
Institution shall proceed with such definitive offer only with Company and not
any third party.

 
 
 

--------------------------------------------------------------------------------

 
6.7  
Institution’s Right to License.  In the event that Company fails to file and
prosecute at least one patent application covering any Joint Invention or
advises Institution in writing that it has no interest in a Joint Invention,
then Institution shall have the same rights as the Company, as set forth in this
Article 6 mutatis mutandis, with respect to such Joint Invention, except that
Exhibit A shall not apply to such Joint Invention and Company shall share [***]
in any revenues, less expenses, received by Institution derived from the Joint
Invention.

 
7.  
Inspections; Remedy.

 
7.1 Inspections by Governmental Authority.  If any governmental or regulatory
authority conducts or gives notice to Institution of its intent to conduct an
inspection or audit at Institution’s facility or to take any other regulatory
action with respect to any of Institution’s activities hereunder, Institution
shall promptly notify Company of such a demand or request.  Company shall have
the right to consult with Institution regarding the inspection or audit by any
such governmental or regulatory authority and, if permitted by law, to be
present at any such inspections and to review in advance any responses to be
given by Institution to such governmental or regulatory authority.  Institution
agrees to promptly inform Company of the issuance of any FDA Form 483 or any
equivalent regulatory action by any other regulatory authority concerning any
aspect of any the Research.
 
7.2 Inspection by Company.  During the term of this Agreement, for the purpose
of permitting a quality and compliance audit, including, without limitation, to
ascertain compliance with this Agreement, Institution shall grant to authorized
representatives of Company upon reasonable notice, access to facilities,
personnel and records being used, or relating to, activities hereunder.  During
such examination or audit, Company representatives may examine documents,
facilities, records and any other relevant items relating to the Research and
the procedures and methodology followed in the performance of the Research.  If
any audit, inspection, or other regulatory action reveals a deficiency in
Institution’s performance of the Research that causes all or any part of the
Research to be invalid, Institution shall immediately repeat such Research at
Institution’s sole cost.
 
8.  
Term and Termination.

 
8.1 Term.  The term of this Agreement (the “Term”) commences on the Effective
Date and shall continue in effect until the third anniversary of the Effective
Date, unless sooner terminated in accordance with the provisions of Section
8.2.  Notwithstanding the foregoing, Company shall have the option to extend the
Term for one (1) additional three (3) year term at a funding level of $[***] per
year.  Any further extensions of the Term shall be at the mutual option of
Company and Institution.
 
8.2 Termination.  Either party may terminate this Agreement for the material
breach or default of any of the terms or conditions of this Agreement by the
other party upon [***] written notice and opportunity to cure; and such
termination shall be in addition to any other remedies that either Party may
have at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
8.3 Obligations upon Termination.  Upon expiration or termination of this
Agreement, in addition to its other obligations hereunder, Institution shall
return to Company all Confidential Information that was provided or generated by
Company during the Term or which Company may otherwise own or control by
operation of this Agreement, or destroy or completely delete such Confidential
Information, at Company’s option.  With respect to each item of Confidential
Information destroyed or completely deleted, such destruction or complete
deletion shall be certified in writing to Company.
 
8.4 Effects of Termination.  Termination of this Agreement by either party shall
not affect the rights and obligations of the parties accrued prior to the
effective date of termination.  No termination of this Agreement, however
effectuated, shall release the parties, the Principal Investigators, or any Lab
Affiliate having access to Confidential Information from their respective rights
and obligations under Article 4.
 
9.  
Miscellaneous.

 
9.1 Governance.  In furtherance of the Collaboration, during the Term the
Company shall have the right to receive notice of and attend meetings of the
Board of Directors of the Institution.
 
9.2 Mutual Representations.  Each party hereto hereby represents, warrants and
covenants to the other that: (a) it is a corporation duly incorporated, validly
existing and in good standing; (b) it has taken all necessary actions on its
part to authorize the execution, delivery and performance of the obligations
undertaken in this Agreement, and no other corporate actions are necessary with
respect thereto; (c) it is not a party to any agreement or understanding and
knows of no law or regulation that would prohibit it from entering into and
performing this Agreement, or that would conflict with this Agreement; (d) when
executed and delivered by it, this Agreement will constitute a legal, valid and
binding obligation of it, enforceable against it in accordance with this
Agreement’s terms; and (e) it is duly licensed, authorized or qualified to do
business and is in good standing in every jurisdiction in which a license,
authorization or qualification is required for it to perform its obligations
under this Agreement.
 
9.3 Indemnification.  Institution shall indemnify, defend and hold-harmless
Company for, from and against all costs, fees (including reasonable attorney’s
fees), expenses, losses and other damages arising from (a) any injury to person
or damage to property caused by acts or failure to act on the part of
Institution, Principal Investigators or Lab Affiliates, (b) any breach of this
Agreement by Institution, Principal Investigators or Lab Affiliates, or (c)
Institution’s, any Principal Investigators’ or any Lab Affiliate’s negligence or
willful misconduct.  Company shall indemnify, defend and hold-harmless
Institution for, from and against all costs, fees (including reasonable
attorney’s fees), expenses, losses and other damages arising from (a) any injury
to person or damage to property caused by Company, (b) any breach of this
Agreement by Company, or (c) Company’s negligence or willful misconduct.
 
 
 

--------------------------------------------------------------------------------

 
9.4 Insurance.  During the term of this Agreement and for [***] thereafter,
Institution shall maintain insurance with a reputable insurance provider in the
amount of [***], to cover its indemnification obligations hereunder.  Upon
Company’s request, Institution shall provide to Company a certificate of
insurance showing that such insurance is in place.  Institution shall not cancel
or amend its insurance policies without Company’s prior consent.
 
9.5 Independent Status.  Institution shall not be considered a partner,
co-venturer, agent, employee, or representative of Company by reason of this
Agreement, but shall remain in all respects an independent contractor, and
neither party shall have any right or authority to make or undertake any
promise, warranty or representation, to execute any contract or otherwise to
assume any obligation in the name of or on behalf of the other
party.  Institution’s employees, including the Principal Investigators and the
Lab Affiliates, are not and shall not be deemed to be employees of Company, and
Institution shall indemnify and hold harmless Company from all liabilities
arising from any allegation or determination to the contrary.
 
9.6 Notices.  All notices and other communications required or permitted
hereunder shall be in writing and deemed to have been given when hand delivered,
sent by facsimile or mailed by registered or certified mail or overnight courier
with tracking capabilities, as follows or as a party may otherwise notify to the
other in accordance with this Section 9.6 (provided that such notice of change
of address or recipient shall be deemed given only when received):
 
If to Company, to:
OnCore Biopharma, Inc.
PA Biotechnology Center of Bucks County
3805 Old Easton Road
Doylestown, PA 18902
Attention: Chief Legal Officer
If to Institution:
Baruch S. Blumberg Institute
3805 Old Easton Road
Doylestown, PA 18902
Attention: Timothy Block, President

 
9.7 Assignment; No Third Party Beneficiaries.  Company may assign this Agreement
without the prior written consent of Institution in the event of an acquisition
or other business combination or a sale of all or substantially all of Company’s
assets to which this Agreement relates.  Institution hereby acknowledges and
agrees that the duties and responsibilities hereunder are of a personal nature
and, therefore, neither this Agreement nor any right or obligation hereunder
shall be assignable or delegable in whole or in part by Institution.  All of the
terms and provisions of this Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the respective successors and permitted
assigns of the parties.  Nothing in this Agreement, express or implied, is
intended to confer on any person or entity, other than the parties or their
respective successors and permitted assigns, any benefits, rights or remedies.
 
9.8 Construction.  This Agreement shall be construed, governed, interpreted, and
applied in accordance with the laws of the Commonwealth of Pennsylvania
exclusive of its conflicts of laws provisions.  The failure to enforce any right
or provision herein shall not constitute a waiver of that right or
provision.  If any provisions herein are found to be unenforceable on the
grounds that they are overly broad or in conflict with applicable laws, it is
the intent of the parties that such provisions be replaced, reformed or narrowed
so that their original business purpose can be accomplished to the extent
permitted by law, and that the remaining provisions shall not in any way be
affected or impaired thereby.
 
 
 

--------------------------------------------------------------------------------

 
9.9 Dispute Resolution.  If a dispute arises between the parties concerning any
right or duty under this Agreement, then the parties will confer, as soon as
practicable, in an attempt to resolve the dispute.  If the parties are unable to
resolve the dispute amicably, then the parties will submit to the exclusive
jurisdiction of, and venue in, the state and Federal courts located in the
Eastern District of Pennsylvania with respect to all disputes arising under this
Agreement.
 
9.10 Equitable Relief.  Institution agrees that it would be impossible or
inadequate to measure and calculate Company’s damages from any breach of the
covenants set forth in Articles 4 and 5, and that a breach of such covenants
could cause serious and irreparable injury to Company.  Accordingly, Company
shall have available, in addition to any other right or remedy available to it,
the right to obtain an injunction from a court of competent jurisdiction
restraining such a breach (or threatened breach) and to specific performance of
any such Section.
 
9.11 Entire Agreement, Amendment and Waiver.  This Agreement contains the entire
understandings of the parties and supersedes all previous agreements (oral and
written), negotiations and discussions with respect to the subject matter
herein.  The parties may modify any of the provisions hereof only by an
instrument in writing duly executed by the parties.  No waiver of any rights
under this Agreement shall be effective unless in writing signed by the party to
be charged.
 
9.12 Severability.  In the event of the invalidity of any provisions of this
Agreement containing any gaps, the parties agree that such invalidity or gap
shall not affect the validity of the remaining provisions of this
Agreement.  The parties will replace an invalid provision or fill any gaps with
valid provisions, which most closely approximate the purpose and economic effect
of the invalid provision or, in the case of a gap, the parties’ presumable
intentions.
 
9.13 Further Assurances.  Each party shall, as and when reasonably requested by
the other party, do all acts and execute all documents as may be reasonably
necessary to give effect to the provisions of this Agreement.
 
9.14 Interpretation.  The headings in this Agreement are intended solely for
convenience or reference and shall be given no effect in the construction or
interpretation of this Agreement.  This Agreement shall be construed as if both
parties drafted it jointly, and shall not be construed against either party as
principal drafter.
 
9.15 Counterparts.  This Agreement may be executed in two or more counterparts,
including by facsimile, each of which shall be deemed to be an original as
against any party whose signature appears thereon, but all of which together
shall constitute but one and the same instrument.
 
 
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the Effective Date.
 
 

--------------------------------------------------------------------------------

 
ONCORE BIOPHARMA, INC
 
 
BARUCH S. BLUMBERG INSTITUTE
 /s/ Michael J. Sofia
                                            
 /s/ Timothy Block
                                               
Authorized Signature
Authorized Signature
Name: Michael J. Sofia, Ph.D.
Title: CSO and Head of R&D
Name: Timothy Block, Ph.D.
Title: President
Date: 10/29/2014
Date: 10/29/2014

 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
LICENSE TERMS
 
Compound Series with Composition of Matter Claims:
 
•  
Upfront Payment: $100,000 upon execution of a License Agreement.

 
•  
Development Milestone Payments:

 
MILESTONE
PAYMENT
Nomination of pre-clinical candidate
$[***]
File IND in the US (or equivalent in a major market)
$[***]
Positive data from a phase 1b POC clinical trial in
infected patients
$[***]
Enrollment of the first patient in the first Phase 2 trial
that enables Phase 3
$[***]
Enrollment of the first patient in the first Phase 3 clinical trial
$[***]
File NDA or equivalent in a major market
$[***]
Approval of NDA or equivalent in a major market
$[***]

 
•  
Sales Performance Milestone Payments:

 
Sales Performance Milestones
Payment
Payable
Cumulative Worldwide
Net Sales ≥ $[***]
$[***]
Upon achievement
Cumulative Worldwide
Net Sales ≥ $[***]
$[***]
Upon achievement, but no sooner than 1st day of a new fiscal year after payment
of 1st sales performance milestone
Cumulative Worldwide
Net Sales ≥ $[***]
$[***]
Upon achievement, but no sooner than 1st day of a new fiscal year after payment
of 2nd sales performance milestone
Cumulative Worldwide
Net Sales ≥ $[***]
$[***]
Upon achievement, but no sooner than 1st day of a new fiscal year after payment
of 3rd sales performance milestone

 
•  
Royalty Payment: [***]% on Net Sales

 
Method of Use Patent Only:
 
•  
Development Milestone Payments:

 
MILESTONE
PAYMENT
File NDA or equivalent in a major market
$[***]
Approval of NDA or equivalent in a major market
$[***]

 
•  
Royalty Payment:  [***]% on Net Sales

 

--------------------------------------------------------------------------------